Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145153                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  MARKELL VANSLEMBROUCK, a legally                                                                                    Justices
  incapacitated Minor, by and through her
  Conservator, ERIC BRAVERMAN,
                Plaintiff-Appellee,
  and                                                               SC: 145153
                                                                    COA: 309680
                                                                    Oakland CC: 2006-074585-NH
  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
  v

  ANDREW JAY HALPERIN, M.D. and
  WILLIAM BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF
  GYNECOLOGY AND OBSTETRICS, P.C.,
            Defendant.

  ____________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the question presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2012                    _________________________________________
           h1204                                                               Clerk